UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARUT PANCHITKAEW,
                                  Plaintiff,
                      -against-
 NY STATE ATTORNEY GENERAL; FBI;
 NASSAU COUNTY POLICE DEPARTMENT;
 NEW YORK CITY POLICE DEPARTMENT;
 NASSAU COUNTY; NEW YORK CITY;
 JOHN/JANE DOE; CHADE SCHUPLER;
 NEIGHBORS JOHN/JANE DOE; JOEL
 EWING; POSTMAN MICHAEL                                              19-CV-9686 (CM)
 CASTELLANO; LOGAN GETTINGS; JUDY
 BLUMENBERG; DETECTIVE JOHN/JANE                                   TRANSFER ORDER
 DOE; PO JOHN/JANE DOE; POSTMASTER
 CAROL DOES; KEVIN CUMMINGS; LT.
 DANIEL DANZI; POSTMAN MICHAEL
 JUDICE; CHRISTINE MALONEY; BELINDA
 BELLAMY; THAILAND ROYAL POLICE
 DEPARTMENT; PO MICHAEL PALAZZO;
 UNITED STATES POSTAL SERVICE;
 DETECTIVE DANIEL STELLER; KASMIR
 AHUJA,
                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, a resident of Levittown, New York, brings this pro se action under 42 U.S.C.

§ 1983, alleging that Defendants violated his constitutional rights. For the following reasons, this

action is transferred to the United States District Court for the Eastern District of New York.

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.
28 U.S.C. § 1391(b). Under § 1391(c), a “natural person” resides in the district where the

person is domiciled, and an “entity with the capacity to sue and be sued” resides in any

judicial district where it is subject to personal jurisdiction with respect to the civil action

in question. See 28 U.S.C. § 1391(c)(1), (2).

        In 2018, Plaintiff filed three cases in the United States District Court for the Eastern

District of New York, under 42 U.S.C. § 1983, against the Nassau County Police Department

(NCPD), the Nassau County Medical Center (NCMC), and employees of both entities. Plaintiff

alleged that Defendants unlawfully harassed him, arrested him, and confined him to a psychiatric

facility. On February 12, 2019, the Eastern District consolidated the cases, and the matter is

pending. See Panchitkaew v. Nassau Cnty. Police Dep’t, No. 18-CV-956 (E.D.N.Y.) Although

not named as a defendant, the FBI intervened, and successfully moved to quash a subpoena. On

July 10, 2019, Plaintiff filed a third amended complaint. No. 18-CV-956, Doc. 83 (E.D.N.Y.)

        Plaintiff filed his original complaint in this matter on October 21, 2019. He filed an

amended complaint on November 27, 2019, which added new defendants and claims. Plaintiff

alleges that Defendants have violated his rights “in countless occasions,” and that the

government entities he contacted for assistance failed to help him or investigate his complaints.

(ECF Doc. 4 ¶¶ 45-57.) Plaintiff alleges that venue is proper in this Court because at least one

defendant resides in this District, but he does not allege that a substantial part of the events or

omissions giving rise to his claim arose in this district.

        Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.



                                                   2
Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. Most of the underlying

events occurred in Nassau County, where Plaintiff and most of the Defendants reside. Plaintiff



                                                   3
has related, ongoing litigation in the Eastern District of New York. Venue is therefore proper in

the Eastern District of New York. See 28 U.S.C. § 1391(b). Based on the totality of the

circumstances, the Court concludes that it is in the interest of justice to transfer this action to the

United States District Court for the Eastern District of New York. 28 U.S.C. § 1404(a). 1

                                           CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket. The Clerk of Court is further

directed to transfer this action to the United States District Court for the Eastern District

of New York. Whether Plaintiff should be permitted to proceed further without

prepayment of fees is a determination to be made by the transferee court. A summons

shall not issue from this Court. This order closes this case.




        1
         Plaintiff should be aware of the venue issue; he has previously filed actions in this Court
that were transferred to the Eastern District of New York because the causes of action arose in
Nassau County. See Panchitkaew v. Nassau Cnty. Police Dep’t, ECF 1:17-CV-9163, 6 (S.D.N.Y.
Feb. 6, 2018); Panchitkaew v. Blue Ridge Beverage Co., Inc., ECF 1:19-CV-9753, 5 (S.D.N.Y.
Nov. 26, 2019) (same). See Sledge v. Kooi, 564 F.3d 105, 109-110 (2d Cir. 2009) (discussing
circumstances where frequent pro se litigant may be charged with knowledge of particular legal
requirements).


                                                   4
          The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied

for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

SO ORDERED.

 Dated:      December 17, 2019
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  5
